EXHIBIT 10.2

INCENTIVE STOCK OPTION AGREEMENT

GRANTED TO:

DATE OF GRANT:

GRANTED PURSUANT TO: General Cable Corporation 2005 Stock Incentive Plan

NUMBER OF UNDERLYING SHARES:

EXERCISE PRICE:

VESTING SCHEDULE:

1. This Incentive Stock Option Agreement (the “Agreement”) is made and entered
into as of      (the “Date of Grant”) between General Cable Corporation, a
Delaware corporation (the “Company”), and      , as a participant (the
“Participant”) in the General Cable Corporation 2005 Stock Incentive Plan (the
“Plan”), a copy of which is enclosed herewith. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Plan. It is the intent of
the Company and the Participant that the Option (as defined in Paragraph 2
below) will qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended from time to time.

2. The Participant is granted an option to purchase      shares of the Common
Stock of the Company (the “Option”). The Option is granted as provided for under
the Plan and is subject to the terms and conditions set forth in the Plan,
including, but not limited to, Section 6(e) of the Plan, and this Agreement. The
Option granted hereunder is a matter of separate inducement and is not in lieu
of salary or other compensation for the Participant’s services.

3. The Option’s exercise price is $    per share (the “Exercise Price”).

4. The Option shall become exercisable according to the vesting schedule set
forth above and shall remain exercisable, subject to Paragraph 5 below, until
(i) an expiration date resulting from the termination of the Participant’s
employment in accordance with Section 14 of the Plan, or (ii) a date established
by the Committee within 60 days upon the occurrence of the Change in Control of
the Company in accordance with Section 13(a) or 13(c) of the Plan.

5. The Option, unless sooner terminated or exercised in full, shall expire on
the tenth anniversary of the Date of Grant and, notwithstanding anything herein
to the contrary, no portion of the Option may be exercised after such date.

6. During the Participant’s lifetime, the Option shall not be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
other transfer and shall be exercisable only by the Participant. Upon the death
of the Participant, (i) the Option shall be exercisable only by the executor or
administrator of the estate of the deceased Participant or the person or persons
to whom the deceased Participant’s rights with respect to the Option shall pass
by will or the laws of descent and distribution and (ii) the Option shall be
exercisable in accordance with Section 14 of the Plan.

7. The Participant may exercise the Option regardless of whether any other
option that the Participant has been granted by the Company remains unexercised.
In no event may the Participant exercise the Option for a fraction of a share or
for the lesser of 100 shares or the remaining exercisable shares.

8. Any notice of exercise of the Option shall be in writing addressed to the
Corporate Secretary of the Company at the principal place of business of the
Company, specifying the Option being exercised and the number of shares to be
purchased. The Option’s Exercise Price shall be paid by the Participant on the
date the Option is exercised in accordance with Section 6(c) of the Plan. Any
shares of Common Stock delivered in payment of the Exercise Price shall be
valued at their Fair Market Value on the date the Option is exercised.

9. By his or her acceptance of this Agreement, the Participant agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company with respect to the issuance or
disposition of the shares subject to the Option. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or a Subsidiary, as the case may be, to
the Participant. The Company may, in its discretion, hold the stock certificate
or certificates to which the Participant is entitled upon the exercise of the
Option as security for the payment of such withholding tax liability, until cash
sufficient to pay that liability has been accumulated. In addition, at any time
that the Company becomes subject to a withholding obligation under applicable
law with respect to the exercise of the Option (the “Tax Date”), except as set
forth below, a holder of the Option may elect to satisfy, in whole or in part,
the holder’s related personal tax liabilities (an “Election”) by (a) directing
the Company to withhold from shares issuable in the related exercise either a
specified number of shares or shares having a specified value (in each case not
in excess of the related personal tax liabilities), (b) tendering shares
previously issued pursuant to the exercise of an Award or other shares of the
Company’s Common Stock owned by the holder or (c) combining any or all of the
foregoing Elections in any fashion. An Election shall be irrevocable. The
withheld shares and other shares of Common Stock tendered in payment shall be
valued at their Fair Market Value on the Tax Date. The Committee may disapprove
of any Election, suspend or terminate the right to make Elections or provide
that the right to make Elections shall not apply to particular shares or
exercises. The Committee may impose any additional conditions or restrictions on
the right to make an Election as it shall deem appropriate, including any
limitations necessary to comply with Section 16 of the Exchange Act.

10. The Participant shall not have any of the rights of a shareholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and the Participant receives such shares.

11. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing the shares purchased pursuant to the exercise of the
Option shall bear an appropriate legend in form and substance, as determined by
the Company, giving notice of applicable restrictions on transfer under or with
respect to such laws.

12. The Participant covenants and agrees with the Company that if, at the time
of exercise of the Option, there does not exist a Registration Statement on an
appropriate form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus that is current with respect to the shares subject to the Option,
(i) that he or she is purchasing the shares for his or her own account and not
with a view to the resale or distribution thereof, (ii) that any subsequent
offer for sale or sale of any such shares shall be made either pursuant to (x) a
Registration Statement on an appropriate form under the Act, which Registration
Statement shall have become effective and shall be current with respect to the
shares being offered and sold, or (y) a specific exemption from the registration
requirements of the Act, but in claiming such exemption, the Participant shall,
prior to any offer for sale or sale of such shares, obtain a favorable written
opinion from counsel for or approved by the Company as to the applicability of
such exemption and (iii) that the Participant agrees that the certificate or
certificates evidencing such shares shall bear a legend to the effect of the
foregoing.

13. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions. In the event, however, of any
conflict between the provisions of this Agreement or the Plan and the provisions
of an employment or change-in-control agreement between the Company and the
Participant, the provisions of the latter shall prevail.

14. This Agreement is not a contract of employment and the terms of the
Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the Participant’s employment, and it shall not impose any
obligation on the Participant’s part to remain in the employ of the Company or
any of its Subsidiaries. This Agreement shall be governed by and construed in
accord with the laws of the Commonwealth of Kentucky, excluding principles of
conflicts of law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

GENERAL CABLE CORPORATION

By:
Name:
Title:

ACCEPTED:

By:
[Insert the name of the Participant]

